Exhibit 10.51

THE DUN & BRADSTREET CORPORATION

2009 STOCK INCENTIVE PLAN

STOCK OPTION AWARD

FEBRUARY 11, 2010

This STOCK OPTION AWARD (this “Award”) is being granted to Steven W. Alesio (the
“Participant”) as of this 11th day of February, 2010 (the “Grant Date”) by THE
DUN & BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN & BRADSTREET
CORPORATION 2009 STOCK INCENTIVE PLAN (the “Plan”). Capitalized terms not
defined in this Award have the meanings ascribed to them in the Plan.

1. Grant of Stock Option. The Company hereby grants to the Participant pursuant
to the Plan the right and option (an “Option”) to purchase, subject to the terms
of this Award and the Plan and subject to the vesting provisions of Section 3,
all or any part of the aggregate of 84,800 shares of the Company’s common stock,
par value $.01 per share (the “Shares”), at a purchase price per Share of
$70.540, which is the Fair Market Value per Share on the Grant Date (the “Option
Price”). This Option is a non-qualified stock option and, accordingly, does not
qualify as an incentive stock option under Section 422 of the Code.

2. Term of Option. This Option shall expire on the tenth (10) anniversary of the
Grant Date (the “Expiration Date”) and must be exercised, if at all, on or
before the earlier of the Expiration Date or the date on which this Option is
earlier terminated in accordance with the provisions of Section 4 of this Award.

3. Vesting. Except as otherwise provided herein, this Option shall vest in equal
installments on the first, second, third and fourth anniversaries of the Grant
Date (i.e., 25% on each anniversary) and shall be exercisable only to the extent
that it has vested. Except as provided in Section 4, this Option shall cease to
vest upon the Participant’s termination of active employment, and may be
exercised after the Participant’s date of termination only as set forth below.



--------------------------------------------------------------------------------

4. Termination of Employment.

(a) Termination of Employment prior to June 30, 2010. If the Participant’s
employment with the Company and its Affiliates terminates for any reason, other
than a termination made by the Company without Cause (as defined in that certain
Employment Agreement dated as of December 31, 2004, as amended, by and between
the Company and Participant), prior to June 30, 2010, Participant forfeits any
and all rights under this agreement and this Award is terminated. If the
Participant’s employment with the Company and its Affiliates is terminated by
the Company without Cause prior to June 30, 2010, the Participant’s rights under
this Award shall continue as if such employment terminated on or after June 30,
2010, pursuant to Section 4(c) of this Award.

(b) Death or Disability on or after June 30, 2010. If the Participant dies or
becomes disabled on or after June 30, 2010, (i) the unvested portion of such
Option shall immediately vest in full and (ii) such Option may thereafter be
exercised only during the shorter of (A) the remaining term of the Option or
(B) five years after the date of death or Disability.

(c) Termination of Employment on or after June 30, 2010. If the Participant’s
employment with the Company and its Affiliates terminates for any reason on or
after June 30, 2010, the unexercised portion of the Option shall continue to
vest (to the extent that it is not yet vested) and may thereafter be exercised
during the shorter of (i) the remaining term of the Option or (ii) five years
after the date of such termination of employment (the “Post-Employment Exercise
Period”), but only to the extent to which such Option was exercisable at the
time of such termination of employment or becomes exercisable during the
Post-Employment Exercise Period.

5. Manner of Exercise.

(a) Option Exercise and Issuance of Shares. Until the Company determines
otherwise, Option exercises and delivery of Shares will be administered by an
independent third-party broker selected from time to time by the Company.

 

-2-



--------------------------------------------------------------------------------

(b) Limitations on Exercise. This Option may not be exercised unless such
exercise is in compliance, to the reasonable satisfaction of the Company, with
all applicable laws including, without limitation, the Company’s insider trading
policy.

6. Tax Withholding.

(a) Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax or other tax-related items related to the Participant’s
participation in the Plan (“Tax-Related Items”), the Participant acknowledges
that the ultimate liability for all Tax-Related Items legally due by the
Participant is and remains the Participant’s responsibility and may exceed the
amount actually withheld by the Company or the Employer. The Company or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option grant,
including the grant, vesting or exercise of the Option, the subsequent sale of
Shares acquired and the receipt of any dividends; and (2) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant has become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, the Company or Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Notwithstanding anything to the contrary contained in this Award, it is a
condition to the obligation of the Company to issue and deliver the Shares that
the Participant shall pay or make adequate arrangements satisfactory to the
Company or the Employer to satisfy all withholding of Tax-Related Items of the
Company or the Employer. In this regard, the

 

-3-



--------------------------------------------------------------------------------

Participant authorizes the Company or the Employer, or their respective agents,
at their discretion, to withhold all applicable Tax-Related Items by one or a
combination of the following: (1) withholding from a payment of cash from the
Participant, (2) withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company or the Employer, (3) from
proceeds of the sale of the Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization), or (4) withholding from Shares to be issued upon exercise
of the Option.

(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items (including withholding pursuant to applicable tax
equalization policies of the Company or its Affiliates) by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates.

(d) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Participant’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares or the proceeds of the sale of Shares if the Participant
fails to comply with the Participant’s obligations in connection with the
Tax-Related Items as described in this section.

7. Nontransferability of Option. This Option shall not be transferable by the
Participant otherwise than by Beneficiary Designation, by will, by the laws of
descent and distribution or pursuant to a domestic relations order. Except with
respect to a transfer pursuant to a domestic relations order, during the
lifetime of the Participant this Option may only be exercised by the
Participant.

8. Change in Control. If there is a Change in Control of the Company, the
unvested portion of the Option shall become fully vested and exercisable as of
the date of the Change in Control.

 

-4-



--------------------------------------------------------------------------------

9. Change in Capital Structure. The terms of this Option, including the number
of Shares subject to this Option, shall be adjusted in accordance with
Section 13 of the Plan as the Committee determines is equitably required in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of Shares or other similar changes in
capitalization.

10. Privileges of Stock Ownership. The Participant shall not have any of the
rights of a shareholder of the Company with respect to any Shares until the
Shares are issued to the Participant and no adjustment shall be made for cash
distributions in respect of such Shares for which the record date is prior to
the date upon which such Participant or Permitted Transferee shall become the
holder of record thereof.

11. Detrimental Conduct Agreement. The obligations of the Company under this
Award are subject to the Participant’s timely execution, delivery and compliance
with the Detrimental Conduct Agreement in the form provided by the Company to
the Participant. The Company shall provide the Detrimental Conduct Agreement to
the Participant within 30 days of the date it delivers this Agreement and in a
manner determined by the Company, including electronically.

12. Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary Department, The Dun &
Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan
and this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

 

-5-



--------------------------------------------------------------------------------

13. No Rights to Continued Employment. Nothing contained in the Plan or this
Award shall give the Participant any right to be retained in the employment of
the Company or its Affiliates or affect the right of any such employer to
terminate the Participant. The adoption and maintenance of the Plan shall not
constitute an inducement to, or condition of, the employment of any Participant.
The Plan is a discretionary plan, and participation by the Participant is purely
voluntary. Participation in the Plan with respect to this Option award shall not
entitle the Participant to participate with respect to any other award. Any
payment or benefit paid to the Participant with respect to this Award shall not
be considered to be part of the Participant’s “salary,” and thus, shall not be
taken into account for purposes of determining the Participant’s termination
indemnity, severance pay, retirement or pension payment, or any other
Participant benefits, except to the extent required under applicable law.

14. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

15. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

16. Governing Law. This Award shall be governed by the laws of the State of New
Jersey, U.S.A., without regard to choice of laws principles thereof.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Option Award has been duly executed as of the
date first written above.

 

THE DUN & BRADSTREET CORPORATION By:  

/s/ Patricia A. Clifford

  Patricia A. Clifford   Leader, Winning Culture

 

-7-